             Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 1 of 7 PageID #: 4441
AO 245B (Rev. )   Judgment in a Criminal Case
                        Sheet 1



                                          UNITED STATES DISTRICT COURT
                                       Eastern District
                                     __________         of of
                                                 District  New   York
                                                              __________
                                                      )
              UNITED STATES OF AMERICA                )       JUDGMENT IN A CRIMINAL CASE
                          v.                          )
                                                      )
                 AZIZJON RAKHMATOV                            Case Number: 15-CR-00095-6 (WFK)
                                                      )
                                                      )       USM Number: 89329-053
                                                      )
                                                      )        Lawrence Stern, Esq.
                                                      )       Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          one of the Third Superseding Indictment.

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18 U.S.C. § 2339B (a)(1            Conspiracy to Provide Material Support to a Foreign                      5/11/2016                    1sss

                                    Terrorist Organization



       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)       underlying Indictments/counts          G is      G
                                                                  ✔ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/14/2021
                                                                         Date of Imposition of Judgment


                                                                             s/ WFK
                                                                         Signature of Judge




                                                                          WILLIAM F. KUNTZ, II UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge


                                                                          1/15/2021
                                                                         Date
              Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 2 of 7 PageID #: 4442
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of   7
 DEFENDANT: AZIZJON RAKHMATOV
 CASE NUMBER: 15-CR-00095-6 (WFK)

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  One hundred fifty (150) months.




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
  The Court recommends to the BOP that the defendant be designated to FCI- Danbury.




      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
            Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 3 of 7 PageID #: 4443
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3    of        7
DEFENDANT: AZIZJON RAKHMATOV
CASE NUMBER: 15-CR-00095-6 (WFK)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Lifetime supervised release with special conditions imposed.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
    G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
           UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 4 of 7 PageID #: 4444
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         7
DEFENDANT: AZIZJON RAKHMATOV
CASE NUMBER: 15-CR-00095-6 (WFK)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
           Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 5 of 7 PageID #: 4445
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—Page    5     of       7
DEFENDANT: AZIZJON RAKHMATOV
CASE NUMBER: 15-CR-00095-6 (WFK)

                                        SPECIAL CONDITIONS OF SUPERVISION
• The defendant shall submit to a mental health treatment evaluation and, if deemed necessary, participate in a mental
health treatment program as selected by the Probation Department. The defendant shall contribute to the cost of such
services rendered and/or any psychotropic medications prescribed to the degree he is reasonably able, and shall
cooperate in securing any applicable third-party payment. The defendant shall disclose all financial information and
documents to the Probation Department to assess his ability to pay.
• The defendant shall comply with the medication regimen prescribed by a licensed psychiatrist approved by the Probation
Department. The defendant shall contribute to the cost of such services rendered and any psychotropic medications
prescribed via co-payment or full payment in an amount to be determined by the Probation Department, based upon the
defendant's ability to pay and/or the availability of third-party payment.
• The defendant shall not associate in person, through mail, electronic mail, internet, social networking, or telephone with
any individual with an affiliation to any terrorist organization, organized crime groups, gangs, or any criminal enterprise or
terrorist enterprise; nor shall he frequent any establishment, or other locale where these groups may meet; The defendant
shall not access any websites that affiliates with a radical extremist group, terrorist organization, organized crime groups,
gangs, or any criminal enterprise or terrorist enterprise.
• The defendant shall participate in a polygraph examination(s) to obtain information necessary for risk management and
correctional treatment.
• The defendant shall cooperate with the United States Probation Department's Computer and Internet Monitoring
program. Cooperation shall include, but not be limited to, identifying computer systems, Internet capable devices, and/or
similar electronic devices the defendant has access to, and allowing the installation of monitoring software/hardware on
said devices, at the defendant's expense. The defendant may be limited to possessing only one personal Internet capable
device, to facilitate the Probation Department's ability to effectively monitor his Internet related activities. The defendant
shall also permit random examinations of said computer systems, Internet capable devices, and similar electronic devices,
and related computer peripherals, such as CD's, under his control.
• The defendant shall report to the Probation Department any and all electronic communications service accounts (as
defined in 18 U.S.C.§ 2510(15)) used for usercommunications, dissemination and/or storage of digital media files (i.e.
audio, video, images). This includes, but is not limited to, email accounts, social media accounts, and cloud storage
accounts. The defendant shall provide each account identifier and password, and shall report the creation of new
accounts, changes in identifiers and/or passwords, transfer, suspension and/or deletion of any account within 5 days of
such action. Failure to provide accurate account information may be grounds for revocation of release. The defendant
shall permit the Probation Department to access and search any account(s) using the defendant's credentials pursuant to
this condition only when reasonable suspicion exists that the defendant has violated a condition of his supervision and that
the account(s) to be searched contains evidence of this violation. Failure to submit to such a search may be grounds for
revocation of release.
• The defendant agrees that the United States Probation Department may, in its discretion, share information obtained
during its monitoring of the defendant's phone, electronic, internet-capable, and/or computer systems, communications
accounts, and devices with the Federal Bureau of Investigation (FBI) in order for the FBI to assist the Probation
Department in evaluating such information as part of assessing the defendant's compliance with the terms of his
supervision.
• The defendant agrees to monitoring by the Probation Department by location monitoring and/or global positioning
systems (GPS) (hereinafter collectively referred to as "monitoring"). Such monitoring may include home detention and/or a
curfew. The defendant agrees to abide by all technology requirements and all location monitoring and/or GPS policies and
procedures. The defendant must pay the costs of monitoring to the degree she is reasonably able. The defendant must
disclose all financial information and documents to the Probation Department to assess his ability to pay.
• A search condition: The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as
defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation of
release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this violation.
Any search must be conducted at a reasonable time and in a reasonable manner.
• If removed, defendant may not re-enter the United States illegally.
• The defendant shall cooperate with and abide by all instructions of immigration authorities.
            Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 6 of 7 PageID #: 4446
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page      6     of        7
 DEFENDANT: AZIZJON RAKHMATOV
 CASE NUMBER: 15-CR-00095-6 (WFK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                 Fine                      Restitution
 TOTALS            $ 100.00                     $                                  $ 0.00                    $ 0.00


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
            Case 1:15-cr-00095-WFK Document 486 Filed 01/15/21 Page 7 of 7 PageID #: 4447
$2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      7      of           7
DEFENDANT: AZIZJON RAKHMATOV
CASE NUMBER: 15-CR-00095-6 (WFK)

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G
      ✔ Lump sum payment of $             100.00                due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
